Exhibit 10.7

SECOND AMENDED AND RESTATED INTERCREDITOR

AND COLLATERAL AGENCY AGREEMENT

This Second Amended and Restated Intercreditor and Collateral Agency Agreement,
dated as of June 22, 2017 (this “Agreement”), is entered into by and among PNC
BANK, NATIONAL ASSOCIATION, a national banking association, in its capacity as
collateral agent pursuant to Section 3.1(a) of this Agreement (the “Collateral
Agent”), PNC BANK, NATIONAL ASSOCIATION, a national banking association, in its
capacity as Administrative Agent (as hereinafter defined) on behalf of each of
the Domestic Facility Lenders (as hereinafter defined), PNC BANK, NATIONAL
ASSOCIATION, a national banking association, in its capacity as Mexican Facility
Agent (as hereinafter defined) on behalf of each of the Mexican Facility Lenders
(as hereinafter defined) and each of the NOTEHOLDERS (as hereinafter defined).

Recitals:

A. Advanced Drainage Systems, Inc., a Delaware corporation (the “Borrower”) is a
party to that certain Second Amended and Restated Credit Agreement, dated as of
June 22, 2017 (as it may be amended, restated, replaced, Refinanced, modified
and supplemented from time to time, the “Domestic Credit Agreement”), with PNC
Bank, National Association, as Administrative Agent (the “Administrative
Agent”), the other agents party thereto, and the other lenders from time to time
party thereto (collectively, the “Domestic Facility Lenders”) pursuant to which
the Domestic Facility Lenders are providing, among other things, for revolving
credit loans (including a letter of credit subfacility and a swing loan
subfacility) in an aggregate amount not to exceed $550,000,000, as the same may
be increased (or potential term loans could be added) to an aggregate amount not
to exceed $700,000,000 pursuant to the terms of the Domestic Credit Agreement,
which revolving credit loans and possible added term loans may be evidenced by
notes (as may be amended, restated, replaced, Refinanced modified, supplemented,
extended and increased from time to time, the “Domestic Bank Notes”, and all
such loans, whether or not represented by Domestic Bank Notes shall be referred
to as the “Domestic Bank Loans”). The Domestic Facility Lenders and/or certain
of their Affiliates (as hereinafter defined) may from time to time enter into
Interest Rate Hedges (as hereinafter defined), Foreign Currency Hedges (as
hereinafter defined) and/or Other Lender Provided Financial Service Products (as
hereinafter defined).

B. ADS Mexicana S.A. de C.V., a Mexican corporation (the “Mexican Borrower”) is
a party to that certain Second Amended and Restated Credit Agreement, dated as
of June 12, 2013 (as it may be amended, restated, replaced, Refinanced, modified
and supplemented from time to time, the “Mexican Credit Agreement”), with PNC
Bank, National Association, as administrative agent (the “Mexican Facility
Agent”), and the other lenders from time to time party thereto (collectively,
the “Mexican Facility Lenders”) pursuant to which the Mexican Facility Lenders
are providing, among other things, for revolving credit loans (including a
letter of credit subfacility) in an aggregate amount not to exceed $12,000,000,
which revolving credit loans may be evidenced by notes (as may be amended,
restated, replaced, Refinanced, modified, supplemented, extended and increased
from time to time, the “Mexican Bank Notes”, and all such revolving credit
loans, whether or not represented by Mexican Bank Notes shall be referred to as
the “Mexican Bank Loans”).



--------------------------------------------------------------------------------

C. The Borrower has entered into a Second Amended and Restated Private Shelf
Agreement dated as of June 22, 2017 (as amended, restated, replaced, Refinanced,
modified and supplemented from time to time, the “Note Agreement”) pursuant to
which the Borrower has issued and sold the Borrower’s 5.60% Senior Series A
Secured Notes due September 24, 2018 in the original aggregate principal amount
of $75,000,000 (such notes, as amended, restated, replaced, Refinanced, modified
and supplemented from time to time, the “Series A Notes”) and 4.05% Senior
Series B Secured Notes due September 24, 2019 in the original aggregate
principal amount of $25,000,000 (such notes, as amended, restated, replaced,
Refinanced, modified and supplemented from time to time, the “Series B Notes”)
and pursuant to which the Borrower may from time to time hereafter issue and
sell one or more additional series of Shelf Notes (as defined therein) (such
notes, as amended, restated, replaced, Refinanced, modified and supplemented
from time to time, the “Shelf Notes”; and, collectively with the Series A Notes
and the Series B Notes, the “Senior Notes”).

D. The Bank Obligations (as hereinafter defined) under the Domestic Credit
Agreement, the Mexican Credit Agreement and the other Bank Loan Documents (as
hereinafter defined), have been absolutely, unconditionally and irrevocably
guaranteed by Hancor Holding Corporation, Hancor, Inc., and StormTech LLC (and,
in the case of the Mexican Credit Agreement, the Borrower) and may hereafter be
guaranteed by certain other Subsidiaries of the Borrower (each a “Bank
Guarantor” and collectively, the “Bank Guarantors”) pursuant to one or more
guaranties (as may be amended, restated, replaced, modified, and supplemented
from time to time and including all joinders thereto, collectively, the “Lender
Guaranty Agreements”).

E. The Noteholders’ Obligations (as hereinafter defined) under the Note
Agreement and the other Senior Note Documents (as hereinafter defined), have
been absolutely, unconditionally and irrevocably guaranteed by Hancor Holding
Corporation, Hancor, Inc., and StormTech LLC and may hereafter be guaranteed by
certain other Subsidiaries of the Borrower (the “Noteholder Guarantors”)
pursuant to one or more guaranties (as may be amended, restated, replaced,
modified, and supplemented from time to time and including all joinders thereto,
collectively, the “Noteholder Guaranty Agreements”).

F. The Bank Obligations and the Noteholders’ Obligations are to be secured
equally and ratably, subject to distribution of proceeds as provided in
Section 5.10 hereof, by the Collateral (as hereinafter defined) pursuant to
(i) that certain Second Amended and Restated Security Agreement dated as of
June 22, 2017, by and between the Borrower, each of the Debtors (as hereinafter
defined) party thereto and the Collateral Agent (the “Security Agreement,”) and
(ii) that certain Second Amended and Restated Pledge Agreement dated as of
June 22, 2017, by and between the Borrower, each of the Debtors (as hereinafter
defined) party thereto and the Collateral Agent (the “Pledge Agreement”), along
with the other Security Documents (as hereinafter defined). The Lenders and the
Noteholders desire to appoint PNC Bank, National Association as the Collateral
Agent to act on behalf of the Creditors (as hereinafter defined) regarding the
Collateral, all as more fully provided herein. The parties hereto have entered
into this Agreement to, among other things, define the rights, duties, authority
and responsibilities of the Collateral Agent and the relationship between the
Creditors regarding their pari passu (subject to distribution of proceeds as
provided in Section 5.10 hereof) interests in the Collateral.

 

2



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the sufficiency and receipt of which are hereby acknowledged, the
parties hereto hereby agree as follows:

SECTION 1. Definitions.

Section 1.1 Definitions. The following terms shall have the meanings assigned to
them in this Section 1.1 or in the provisions of this Agreement referred to
below:

“Administrative Agent” shall mean the party identified as such in the Recitals
hereof, and its successors and permitted assigns, or, in the case of a
Refinancing of the Domestic Credit Agreement, the agent for Lenders thereunder.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 10% or more
of the Voting Equity Interests of such Person.

“Agent-Related Person” means the Collateral Agent, together with its Affiliates,
and the officers, directors, employees, agents, attorneys-in-fact, co-trustees
or separate trustees of the Collateral Agent and its Affiliates.

“Aggregate Commitments” shall mean the aggregate of (i) the “Revolving Credit
Commitments” (or similar terms) as defined in the Domestic Credit Agreement as
in effect from time to time of all of the Domestic Facility Lenders under the
Domestic Credit Agreement, (ii) in the event that term loans are added to the
Domestic Credit Agreement pursuant to Section 2.10 thereof, the principal
balance of the term loans of the Domestic Facility Lenders under the Domestic
Credit Agreement as in effect from time to time, and (iii) the “Revolving Credit
Commitments” (or similar terms) as defined in the Mexican Credit Agreement as in
effect from time to time of all of the Mexican Facility Lenders under the
Mexican Credit Agreement.

“Agreement” shall have the meaning assigned thereto in the Preamble hereof, and
shall include such agreement as amended, supplemented, replaced, restated or
otherwise modified in accordance with its terms.

“Bank Credit Agreements” shall mean collectively, and “Bank Credit Agreement”
shall mean separately, the Domestic Credit Agreement and the Mexican Credit
Agreement, and shall include each such agreement as amended, supplemented,
replaced, restated or otherwise modified in accordance with its terms.

 

3



--------------------------------------------------------------------------------

“Bank Loan Documents” shall mean the Bank Credit Agreements, the Bank Notes, the
Lender Guaranty Agreements and all other agreements, documents, certificates and
instruments relating to, arising out of, or in any way connected therewith or
any of the transactions contemplated thereby, as each may be amended,
supplemented, replaced, restated, increased, extended or otherwise modified from
time to time.

“Bank Loans” shall mean collectively, and “Bank Loan” shall mean separately, the
Domestic Bank Loans and the Mexican Bank Loans, each as defined in the Recitals
above.

“Bank Notes” shall mean collectively, and “Bank Note” shall mean separately, the
Domestic Bank Notes and the Mexican Bank Notes, each as defined in the Recitals
above.

“Bank Obligations” shall mean and include (a) all “Obligations” (or other
similar terms) as defined in the Domestic Credit Agreement, including all L/C
Exposure, (b) all “Obligations” (or other similar terms) as defined in the
Mexican Credit Agreement, including all L/C Exposure, (c) all Lender Provided
Interest Rate Hedge Obligations owed to a Lender or a Lender Affiliate, (d) all
Lender Provided Foreign Currency Hedge Obligations owed to a Lender or a Lender
Affiliate, and (e) all Other Lender Provided Financial Service Product
Obligations owed to a Lender or a Lender Affiliate.

“Bankruptcy Code” shall mean Title 11, U.S.C., as amended from time to time.

“Bankruptcy Event of Default” shall mean the commencement of a Bankruptcy
Proceeding with respect to the Borrower or any Guarantor.

“Bankruptcy Proceeding” shall mean, with respect to any Person, a general
assignment by such Person for the benefit of its creditors, or the institution
by or against such Person of any proceeding seeking relief as debtor, or seeking
to adjudicate such Person as bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment or composition of such Person or its debts, under any
law relating to bankruptcy, insolvency, reorganization or relief of debtors, or
seeking appointment of a receiver, trustee, custodian or other similar official
for such Person or for any substantial part of its property.

“Borrower” shall mean the Person identified as such in the Recitals hereof, and
its successors and permitted assigns.

“Business Day” shall mean any day other than a Saturday, a Sunday or a day on
which commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Collateral Agent’s office is located.

“Cash Equivalent Investments” shall mean: (a) direct obligations of the United
States government or any agencies thereof and obligations guaranteed by the
United States government, in each case having remaining terms to maturity of not
more than 30 days; and (b) certificates of deposit, time deposits and
acceptances, having remaining terms to maturity of not more than 30 days issued
by United States banks which have a combined capital and surplus of at least
$1,000,000,000 and having an “A” rating or better assigned thereto by Standard &
Poor’s Financial Services, LLC or Moody’s Investors Service, Inc.

 

4



--------------------------------------------------------------------------------

“Collateral” shall mean (a) all collateral under, and cash received in respect
of, the Security Documents, (b) all collateral held by the Collateral Agent or
any other Creditor under the Bank Loan Documents or the Senior Note Documents,
in each case as security for the Senior Secured Obligations and (c) all cash
received in payment of the Senior Secured Obligations as a result of the
exercise of any setoff rights of any Creditor.

“Collateral Agent” shall mean PNC Bank, National Association, and its successors
and permitted assigns in such capacity.

“Commitment” shall mean the commitment of the Lenders to fund borrowing requests
by the Borrower or the Mexican Borrower, participate in L/C Exposure and
otherwise extend credit, in each case, in accordance with the Bank Credit
Agreements.

“Creditor” shall mean any one of the Administrative Agent, the Mexican Facility
Agent, the Lenders, the Noteholders, and any successors and assigns to the
interests in the Senior Secured Obligations owing to any such Persons.

“Debtor” shall mean (i) any Debtor as defined in the Security Agreement, and
(ii) any Pledgor as defined in the Pledge Agreement.

“Equity Interest” means shares of capital stock (whether denominated as common
stock or preferred stock), beneficial, partnership or membership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation, partnership, limited liability company or equivalent entity,
whether voting or non-voting.

“Event of Default” shall mean any event or occurrence which would constitute an
“Event of Default” (or similar terms) under the terms of either of the Bank
Credit Agreements or under the Note Agreement, or an event of default under the
terms of any Security Document or any Guaranty Agreement.

“Financial Covenant Default” shall mean (i) a default by the Borrower under
Section 8.2.14 or Section 8.2.15 of the Domestic Credit Agreement (or any
section with similar provisions), or (ii) a default by the Borrower under
paragraph 6A(1) or 6A(2) of the Note Agreement (or any section with similar
provisions).

“Foreign Currency Hedge” shall mean any foreign exchange transaction, including
spot and forward foreign currency purchases and sales, listed or
over-the-counter options on foreign currencies, non-deliverable forwards and
options, foreign currency swap agreements, currency exchange rate price hedging
arrangements, and any other similar transaction providing for the purchase of
one currency in exchange for the sale of another currency.

“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra national bodies such as the European Union or the European Central
Bank).

 

5



--------------------------------------------------------------------------------

“Guarantors” shall mean the Bank Guarantors and the Noteholder Guarantors and
their successors and permitted assigns.

“Guaranty Agreements” shall mean the Lender Guaranty Agreements and the
Noteholder Guaranty Agreements, as each may be amended, supplemented, replaced,
restated or otherwise modified from time to time.

“Interest Rate Hedge” shall mean an interest rate exchange, collar, cap, swap,
floor, adjustable strike cap, adjustable strike corridor, cross-currency swap or
similar agreements entered into by any Loan Party in order to provide protection
to, or minimize the impact upon, such Loan Party of increasing floating rates of
interest applicable to indebtedness of such Loan Party.

“L/C Exposure” shall mean, as of any date of determination and without
duplication, the aggregate amount available to be drawn under all outstanding
Letters of Credit under either of the Bank Credit Agreements on such date (if
any Letter of Credit shall increase in amount automatically in the future, such
aggregate amount available to be drawn shall currently give effect to any such
future increase) plus the aggregate Reimbursement Obligations (as such term is
defined in each of the Bank Credit Agreements) and Letter of Credit Borrowings
(as such term is defined in each of the Bank Credit Agreements) on such date.

“L/C Issuer” shall mean PNC Bank, National Association, and its successors and
permitted assigns, and any other Lender which is designated as an “Issuing
Lender” of the Letters of Credit under either of the Bank Credit Agreements.

“Lender Affiliate” shall mean any Affiliate of any Lender that is a party to any
Lender Provided Interest Rate Hedge, any Lender Provided Foreign Currency Hedge,
or any Other Lender Provided Financial Service Product.

“Lender Exposure” shall mean, as of any date of determination, the Aggregate
Commitments; provided that if a Liquidity Event shall exist or the Commitments
under the Bank Credit Agreements shall have expired or been terminated or, as of
such date, the Lenders are currently refusing to make any advance requested
under the Bank Loan Documents (or any notice has been given and has not been
withdrawn or revoked by the Administrative Agent, the Mexican Agent, the
Domestic Facility Lenders or the Mexican Facility Lenders that any request for
such an advance will not be honored), then “Lender Exposure” shall mean the
outstanding Bank Obligations (including L/C Exposure) under the Bank Credit
Agreements.

“Lender Guaranty Agreements” shall have the meaning assigned thereto in the
Recitals hereof, and shall include each additional guaranty and joinder thereof.

“Lender Provided Foreign Currency Hedge” shall mean a Foreign Currency Hedge
which is provided by any Lender or its Affiliate (provided that such Affiliate
has become a party to this Agreement or its Affiliated Lender has agreed to
cause such Affiliate to comply with the obligations of a Lender hereunder) in
accordance with the Domestic Credit Agreement.

 

6



--------------------------------------------------------------------------------

“Lender Provided Foreign Currency Hedge Obligations” shall mean, with respect to
any Lender or any Affiliate of a Lender, any and all obligations under or in
connection with or otherwise owed by the Loan Parties in respect of any Lender
Provided Foreign Currency Hedge.

“Lender Provided Interest Rate Hedge” shall mean an Interest Rate Hedge which is
provided by any Lender or its Affiliate (provided that such Affiliate has become
a party to this Agreement or its Affiliated Lender has agreed to cause such
Affiliate to comply with the obligations of a Lender hereunder) in accordance
with the Domestic Credit Agreement.

“Lender Provided Interest Rate Hedge Obligations” shall mean, with respect to
any Lender or any Affiliate of a Lender, any and all obligations under or in
connection with or otherwise owed by the Loan Parties in respect of any Lender
Provided Interest Rate Hedge.

“Lenders” shall mean collectively, and “Lender” shall mean separately, the
Domestic Facility Lenders, the Mexican Facility Lenders, and their successors
and permitted assigns, provided that such Domestic Facility Lender, Mexican
Facility Lender or successor or assign has become a party to this Agreement or
agreed to be bound by this Agreement, including authorizations provided to such
Lenders for the Administrative Agent or Mexican Facility Agent to bind such
Lenders.

“Letters of Credit” shall mean all letters of credit issued under or pursuant to
either of the Bank Credit Agreements.

“Letters of Credit Collateral Account” shall have the meaning assigned thereto
in Section 5.10 hereof.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement or other encumbrance on title to real
property, and any financing lease having substantially the same economic effect
as any of the foregoing).

“Liquidity Event” shall mean (a) the occurrence of a Financial Covenant Default
or of any default in the payment of any Senior Secured Obligations, (b) the
acceleration of (i) the Senior Notes by the Required Holders or (ii) the Bank
Notes and/or Bank Loans by the Administrative Agent or the Mexican Facility
Agent in its discretion or upon the request of the Required Lenders under the
Domestic Credit Agreement or the Mexican Credit Agreement, (c) the termination
of the Revolving Credit Commitments under either of the Bank Credit Agreements
for any reason (other than as a voluntary reduction or termination effected by
the Borrower or the Mexican Borrower in accordance with the terms of the Bank
Credit Agreements or in connection with the expiration of the Mexican Credit
Agreement according to its terms), (d) a Bankruptcy Event of Default, (e) the
Administrative Agent, the Mexican Facility Agent or any Creditor commences the
judicial enforcement of any rights or remedies under or with respect to either
of the Bank Credit Agreements, any Bank Note, the Note Agreement, any Senior
Note or any Senior Secured Obligations, or to setoff, freeze or otherwise
appropriate any balances held by it for the account of any Loan Party or any
other property at any time held or owing by it to or

 

7



--------------------------------------------------------------------------------

for the credit or for the account of any Loan Party, or (f) the Collateral Agent
commences the judicial enforcement of any rights or remedies under any
Collateral Document (other than an action solely for the purpose of establishing
or defending the security interest or other Lien intended to be created by any
Collateral Document upon or in any Collateral as against or from claims of third
parties on or in such Collateral), to setoff, freeze or otherwise appropriate
any balances held by it for the account of any Loan Party or any other property
at any time held or owing by it to or for the credit or for the account of any
Loan Party or to otherwise take any action (whether judicial or non-judicial) to
realize upon the Collateral, or (g) the exercise of any right under any Guaranty
Agreement or the exercise of any right of setoff, recoupment or similar right by
any Creditor; in each case as to which written notice shall have been provided
to the Collateral Agent.

“Loan Parties” shall mean the Borrower and the Guarantors.

“Majority Creditors” shall mean each of (a) the Required Lenders, and (b) the
Required Holders, each voting as a separate class.

“Make-Whole Amount” shall mean the Yield-Maintenance Amount as such term is
defined in the Note Agreement, or any similar term defined in a Note Agreement.

“Noteholder Guaranty Agreements” shall have the meaning assigned thereto in the
Recitals hereof, and shall include each additional guaranty and joinder thereof.

“Noteholder Guarantors” shall mean those parties identified as such in the
Recitals hereof, each other Person that shall become obligated under the
Noteholder Guaranty Agreements, and their successors and assigns.

“Noteholders” shall mean the holders of the Senior Notes, and their successors
and assigns.

“Noteholders’ Obligations” shall mean all advances to, and debt, liabilities,
obligations, covenants and duties of, the Borrower and any Noteholder Guarantor
under the Senior Note Documents, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising, and including interest pursuant to the Senior
Note Documents that accrues after the commencement by or against the Borrower,
any Noteholder Guarantor or any Affiliate thereof of any proceeding under any
Bankruptcy Proceeding naming such Person as the debtor in such proceeding, and
any and all Make-Whole Amounts.

“Notice of Default” shall mean a notice pursuant to Section 5.2 hereof from the
Collateral Agent to the Creditors of the occurrence of an Event of Default.

“Notice of Special Default” shall have the meaning assigned thereto in
Section 5.11(a).

“Other Lender Provided Financial Service Product” shall mean agreements or other
arrangements under which any Lender or any Affiliate of a Lender (provided that
such Affiliate has become a party to this Agreement or its Affiliated Lender has
agreed to cause such Affiliate to comply with the obligations of a Lender
hereunder) provides any of the following products or

 

8



--------------------------------------------------------------------------------

services to any of the Loan Parties or their Subsidiaries: (a) credit cards,
(b) credit card processing services, (c) debit cards, (d) purchase cards,
(e) ACH transactions, (f) cash management, including controlled disbursement,
overdrafts, accounts or services, or (g) commodity swaps, commodity options,
forward commodity contracts and any other similar transactions.

“Other Lender Provided Financial Service Product Obligations” shall mean, with
respect to any Lender or any Affiliate of a Lender, any and all obligations
under or in connection with or otherwise owed by any of the Loan Parties or
their Subsidiaries in respect of an Other Lender Provided Financial Service
Product.

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Pledge Agreement” shall have the meaning assigned thereto in the Recitals
hereof.

“Refinance” means, for any Senior Secured Obligation, to refinance, replace,
refund or repay, or to issue other indebtedness, in exchange or replacement for,
such indebtedness in whole or in part, whether with the same or different
lenders, agents, or arrangers provided the following conditions have been
satisfied:

(a) Each Creditor with respect to such Senior Secured Obligations shall have
executed and delivered to the Collateral Agent and each other Creditor a joinder
agreement, in form and substance satisfactory to the Collateral Agent and the
Majority Creditors, under which such Creditor becomes a party to this Agreement
and agrees to be bound by the terms and conditions hereof with respect to such
indebtedness;

(b) Such indebtedness shall comply with the restrictions in Section 2.7 hereof;
and

(c) If there will be a change in the Collateral Agent in connection with the
issuance of such indebtedness, the new Collateral Agent shall be satisfactory to
the Majority Creditors and the Collateral Agent being replaced and such new
Collateral Agent shall have executed and delivered instruments transferring to
such new Collateral Agent all the Collateral, properties, rights, powers,
trusts, duties, authority and title of such replaced Collateral Agent.

“Refinanced” and “Refinancing” have correlative meanings.

“Required Creditors” shall mean Lenders and Noteholders whose outstanding
principal balances of the Bank Loans (including L/C Exposure) under the Bank
Credit Agreements plus the outstanding principal balances under the Senior Notes
exceed 50% of the aggregate of outstanding principal balances of the Bank Loans
(including L/C Exposure) under the Bank Credit Agreements and outstanding
principal balances under the Senior Notes; provided however, that any Bank Loan
or any Senior Note held by a Loan Party or any Affiliate of any Loan Party shall
be disregarded in any determination of “Required Creditors”.

“Required Holders” shall mean Noteholders holding Senior Notes the outstanding
principal balances under which exceed 50% of the aggregate outstanding principal
balances under the Senior Notes; provided, however, that any Senior Notes held
by a Loan Party and any Affiliate of a Loan Party shall be disregarded in any
determination of “Required Holders”.

 

9



--------------------------------------------------------------------------------

“Required Lenders” shall mean Lenders whose pro rata portions of Aggregate
Commitments exceed 50% of the Aggregate Commitments; provided however, that if
the Aggregate Commitments have terminated or expired, the computation in this
clause shall be determined based upon the Aggregate Commitments most recently in
effect, giving effect to any assignments; provided, further, however, that any
pro rata portion of Aggregate Commitments held by a Loan Party or any Affiliate
of any Loan Party shall be disregarded in any determination of “Required
Lenders”.

“Security Agreement” shall have the meaning assigned thereto in the Recitals
hereof.

“Security Documents” shall mean the Security Agreement, the Pledge Agreement and
all other agreements, documents and instruments relating to or arising out of
any of the foregoing or granting to the Collateral Agent Liens to secure the
Senior Secured Obligations, whether now or hereafter executed, as may be
amended, supplemented, replaced, restated or otherwise modified from time to
time.

“Senior Note Documents” shall mean the Note Agreement, the Senior Notes, the
Noteholder Guaranty Agreements and all other agreements, documents, certificates
and instruments relating to, arising out of, or in any way connected therewith
or any of the transactions contemplated thereby, as each may be amended,
supplemented, replaced, restated, increased, extended or otherwise modified from
time to time.

“Senior Preferential Payment” shall mean any payments, property constituting
Collateral, or proceeds of the Collateral, from any Loan Party with respect to
the Senior Secured Obligations (including, without limitation, any payments from
the exercise of any setoff, recoupment or similar right) which are received by a
Creditor upon or after the occurrence of a Liquidity Event. Notwithstanding the
foregoing, to the extent that Bank Loans or Shelf Notes not in excess of
$10,000,000 are advanced by the Lenders under the Bank Credit Agreements or
purchased under the Note Agreement after the occurrence of a Liquidity Event
caused by a Financial Covenant Default but before any other Liquidity Event,
payments or proceeds of Collateral received by such Lenders or the purchasers of
such Shelf Notes, as the case may be, in repayment of such Bank Loans or Senior
Notes shall not constitute a Senior Preferential Payment to the extent the
outstanding principal balance of the Bank Loans or Senior Notes remains greater
than the outstanding principal balance of Bank Loans or Senior Notes as of the
date of the occurrence of such Liquidity Event.

“Senior Secured Documents” shall mean the Senior Note Documents and the Bank
Loan Documents.

“Senior Secured Obligations” shall mean collectively (a) the Bank Obligations,
(b) the Noteholders’ Obligations, (c) the obligations and liabilities of any
Loan Party under the Bank Loan Documents or the Senior Note Documents, and
(d) the obligations and liabilities of any Loan Party to the Collateral Agent
under the Security Documents, in each case whether now existing or hereafter
arising, joint or several, direct or indirect, absolute or contingent, due or to

 

10



--------------------------------------------------------------------------------

become due, matured or unmatured, liquidated or unliquidated, arising by
contract, operation of law or otherwise. Notwithstanding anything to the
contrary contained in the foregoing, the Senior Secured Obligations shall not
include any Excluded Hedge Liabilities (as defined in the Credit Agreement).

“Special Collateral Account” shall mean that certain interest bearing restricted
account maintained by the Collateral Agent for the purpose of receiving and
holding Senior Preferential Payments.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Voting Equity Interests (other than securities or interests having such power
only by reason of the happening of a contingency) are at the time beneficially
owned, or the management of which is otherwise controlled, directly, or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

“Voting Equity Interests” of any Person means any Equity Interests of any class
or classes having ordinary voting power for the election of at least a majority
of the members of the board of directors, managing general partners or the
equivalent governing body of such Person, irrespective of whether, at the time,
any Equity Interests of any other class or classes or such entity shall have or
might have voting power by reason of the happening of any contingency.

Section 1.2 Other Interpretive Provisions. With reference to this Agreement,
unless otherwise specified herein:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (ii) the words “herein,” “hereof” and
“hereunder, “and words of similar import when used in this Agreement, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, and (iii) any reference to any law shall include all statutory
and regulatory provisions consolidating, amending, replacing or interpreting
such law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein are included for convenience of reference only and
shall not affect the interpretation of this Agreement.

Section 1.3 Effectiveness of this Agreement. The effectiveness of this Agreement
is conditioned upon (a) the execution and delivery of this Agreement by the
Collateral Agent, the

 

11



--------------------------------------------------------------------------------

Administrative Agent (on behalf of the Domestic Lenders), the Mexican Facility
Agent (on behalf of the Mexican Facility Lenders) and the Noteholders, the
Borrower, the Mexican Borrower and the Guarantors, (b) the execution and
delivery by the Borrower and the Guarantors of the Domestic Credit Agreement,
and (c) the execution and delivery by the Borrower, the Existing Holders (as
defined in the Note Agreement) and PGIM, Inc. of the Note Agreement.

SECTION 2. Relationships Among Secured Parties.

Section 2.1 Restrictions on Actions. Each Creditor agrees that, so long as any
Senior Secured Obligations are outstanding, the provisions of this Agreement
shall provide the exclusive method by which any Creditor may exercise rights and
remedies under the Security Documents. For the avoidance of doubt, this
Agreement shall have no effect whatsoever on the rights or remedies of any
Creditor under any credit or note document relating to the Senior Secured
Obligations to which it is party other than a Security Document. Therefore, each
Creditor shall, for the mutual benefit of all Creditors, except as permitted
under this Agreement:

(a) Refrain from taking or filing any action, judicial or otherwise, to enforce
any rights or pursue any remedy under the Security Documents, except for
delivering notices hereunder;

(b) Refrain from accepting any guaranty of, or any other security for, the
Senior Secured Obligations from the Borrower, any Guarantor or any of their
Affiliates, except for (A) the Guaranty Agreements, (B) any cash collateral
received by the Administrative Agent or any other Creditor pursuant to the
requirements of the Bank Loan Documents or the Senior Note Documents (which cash
collateral shall constitute Collateral for purposes of this Agreement) and
(C) any security granted to the Collateral Agent to secure the Senior Secured
Obligations for the equal and ratable benefit of all Creditors;

(c) Refrain from exercising any rights or remedies with respect to the Senior
Secured Obligations under the Security Documents which have or may have arisen
or which may arise as a result of an Event of Default; and

(d) Refrain from accepting any collateral granted under the Collateral Documents
as security for obligations owed to such Creditor for obligations other than the
Senior Secured Obligations unless the Lien on such collateral is permitted under
the terms of the Bank Credit Agreements and the Note Agreement.

provided, however, that nothing contained in subsections (a) through (d) above,
shall prevent any Creditor from (1) imposing a default rate of interest in
accordance with either of the Bank Credit Agreements or the Note Agreement, as
applicable, (2) raising any defenses in any action in which it has been made a
party defendant or has been joined as a third party, except that the Collateral
Agent may direct and control any defense directly relating solely to the
Collateral or any one or more of the Security Documents but not relating to any
Creditor, which shall be governed by the provisions of this Agreement, or
(3) exercising any right under the Guaranty Agreements or, subject to receiving
a direction from the requisite parties required to give directions to the
Collateral Agent to realize upon the Collateral pursuant to Section 5.3, any
right

 

12



--------------------------------------------------------------------------------

of setoff, recoupment or similar right; provided that the amounts received
pursuant to enforcement of the Guaranty Agreements, or so setoff or recouped
shall constitute Collateral for purposes of this Agreement and such Creditor
shall promptly cause such amounts to be delivered to the Collateral Agent to be
distributed pursuant to Section 5.10.

Section 2.2 Representations and Warranties. Each of the Creditors represents and
warrants to the other parties hereto that:

(a) the execution, delivery and performance by such Creditor of this Agreement
have been duly authorized by all necessary corporate or similar proceedings and
do not and will not contravene any provision of law, its charter or by-laws or
any amendment thereof, or of any indenture, agreement, instrument or undertaking
binding upon such Creditor; and

(b) the execution, delivery and performance by such Creditor of this Agreement
will result in a valid and legally binding obligation of such Creditor
enforceable in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization or other similar laws
affecting the enforcement of creditors’ rights generally and general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law).

Section 2.3 Cooperation; Accountings. Each of the Creditors will, upon the
reasonable request of the Collateral Agent, from time to time execute and
deliver or cause to be executed and delivered such further instruments, and do
and cause to be done such further acts as may be necessary or proper to carry
out more effectively the provisions of this Agreement. Each Creditor agrees to
provide the Collateral Agent upon reasonable request a statement of all payments
received by it in respect of Senior Secured Obligations.

Section 2.4 Termination of Bank Credit Agreements or the Note Agreement. Upon
(a) the indefeasible payment in full of all Senior Secured Obligations (other
than contingent indemnification obligations) owing to any Creditor in accordance
with the terms hereof (other than as a result of payments constituting Senior
Preferential Payments), and (b) in the case of any Lender, the termination of
such Lender’s Commitment and the cancellation or expiration of all Letters of
Credit (other than Letters of Credit as to which other arrangements with respect
thereto satisfactory to the Administrative Agent or Mexican Facility Agent, as
the case may be, and the applicable Issuing Lender (as defined in the applicable
Bank Credit Agreement) shall have been made), this Agreement shall terminate as
to such Creditor except for those provisions hereof that by their express terms
shall survive the termination of this Agreement; provided, however, if all or
any part of any payments to such Creditor are thereafter invalidated or set
aside or required to be repaid to any Person in any Bankruptcy Proceeding, then
this Agreement in respect of such Creditor shall be renewed as of such date and
shall thereafter continue in full force and effect to the extent of the Senior
Secured Obligations so invalidated, set aside or repaid.

Section 2.5 Priority of Liens. Notwithstanding any contrary provision contained
in any Security Document or in the Uniform Commercial Code, any applicable law
or judicial decision, or whether any Creditor has possession of all or any part
of the Collateral, as among the

 

13



--------------------------------------------------------------------------------

Creditors the respective rights of each Creditor in respect of the Collateral
shall at all times remain on a parity with one another without preference,
priority or distinction and shall be shared as provided herein.

Section 2.6 Prohibition on Contesting Liens. Each Creditor agrees that it will
not (and hereby waives any right to) at any time institute, encourage or join in
as a party in the institution of, or assist in the prosecution of, any action,
suit or proceeding (including any Bankruptcy Proceeding) (a) contesting or
challenging the validity, perfection, priority or enforceability of any Senior
Secured Obligation, any Security Document, any Guaranty Agreement, or any Lien
held by the Collateral Agent for the benefit of the Lenders and the Noteholders
to secure the Senior Secured Obligations, or otherwise seeking a determination
that any such Senior Secured Obligations or Liens securing such Senior Secured
Obligations are invalid, unperfected or avoidable or are or should be
subordinated to the interests of any Person, (b) contesting or challenging any
collection, enforcement, disposition or acceptance of, or other remedial action
with respect to, the Collateral by the Collateral Agent to the extent related to
satisfying Senior Secured Obligations and permitted by this Agreement, or
(c) contesting or challenging the validity or enforceability of this Agreement.

Section 2.7 Restrictions on Material Amendments. Each of the Bank Loan Documents
and the Senior Note Documents may be amended, supplemented or otherwise modified
in accordance with their respective terms or Refinanced; provided, however, no
such amendment, supplement, Refinancing or modification shall (i) provide for
Senior Notes to be outstanding in an aggregate outstanding principal amount at
any time in excess of $175,000,000, and (ii) provide for Aggregate Commitments
in an aggregate amount at any time in excess of $712,000,000 (or, at any time
after the termination or expiration of the Mexican Credit Agreement and the
repayment of the obligations thereunder, $700,000,000), less principal payments
made on any term loans advanced under the Domestic Credit Agreement.

SECTION 3. Appointment and Authorization of Collateral Agent; Appointment of
Co-Agents.

Section 3.1 Appointment and Authorization of Collateral Agent.

(a) Each Creditor hereby designates and appoints PNC Bank, National Association,
as the Collateral Agent of such Creditor under this Agreement and the Security
Documents and PNC Bank, National Association hereby accepts such designation and
appointment. The appointment made by this Section 3.1(a) is given for valuable
consideration and coupled with an interest and, subject to Section 4.8(a)
hereof, is irrevocable so long as (i) the Senior Secured Obligations (other than
contingent indemnification obligations), or any part thereof, shall remain
unpaid or (ii) any Lender is obligated to fund any borrowing under the Bank Loan
Documents.

(b) Each Creditor has reviewed the Security Documents in effect on the effective
date of this Agreement and hereby irrevocably authorizes PNC Bank, National
Association, as the Collateral Agent for such Creditor, to (1) execute and enter
into each of the Security Documents and all other instruments relating to said
Security Documents, (2) take action on its behalf expressly permitted to
perfect, maintain and preserve the Liens granted

 

14



--------------------------------------------------------------------------------

thereby, (3) execute instruments of release or to take such other action
necessary to release Liens upon the Collateral to the extent authorized by this
Agreement, the relevant Security Documents or the requisite Creditors, and
(4) exercise such other powers and perform such other duties in accordance with
the terms of this Agreement as are, in each case, expressly delegated to the
Collateral Agent by the terms hereof.

(c) Notwithstanding any provision to the contrary elsewhere in this Agreement or
the Security Documents, the Collateral Agent shall not have any duties or
responsibilities except those expressly set forth herein or therein or any trust
or fiduciary relationship with any Creditor, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any Security Document or otherwise exist against the
Collateral Agent.

Section 3.2 Appointment of Co-Agents. At any time or times, in order to comply
with any legal requirement in any jurisdiction, the Collateral Agent may appoint
a bank or trust company or one or more other Persons reasonably acceptable to
the Majority Creditors, either to act as co-agent or co-agents, jointly with the
Collateral Agent, or to act as separate agent or agents on behalf of the
Creditors with such power and authority as may be necessary for the effectual
operation of the provisions hereof and of the Security Documents and as may be
specified in the instrument of appointment.

Section 3.3 Collateral Agent’s Expenses. The Borrower agrees to reimburse the
Collateral Agent for reasonable costs and expenses (including the reasonable
fees, expenses and disbursements of counsel to the Collateral Agent) incurred by
the Collateral Agent including, but not limited to, those costs and expenses
incurred in connection with: (i) the consummation of the transactions
contemplated by this Agreement and the Security Documents, and (ii) the
negotiation and preparation of this Agreement and all other documents,
instruments and certificates executed in connection therewith.

Section 3.4 Indemnification by Borrower. By its execution of this Agreement, the
Borrower and each other Loan Party agrees to indemnify the Collateral Agent and
its affiliates, partners, directors, officers, employees, agents and advisors
(each such person being called an “Indemnitee”) against and to hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including fees, charges and disbursements of counsel to the
Indemnitees, incurred by or asserted against any Indemnitee arising out of, in
any way connected with, or as a result of the execution, performance or delivery
of this Agreement, the performance by the parties hereto of their respective
obligations hereunder and any claim, litigation, investigation or proceeding
relating specifically to the foregoing; provided that such indemnity shall not,
as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by a final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee.

SECTION 4. Agency Provisions.

Section 4.1 Delegation of Duties. The Collateral Agent may exercise its powers
and execute any of its duties under this Agreement and the Security Documents
jointly with any

 

15



--------------------------------------------------------------------------------

co-trustee or co-trustees appointed pursuant to Section 3.2 or by or through
employees, agents, attorneys-in-fact or separate trustees appointed pursuant to
Section 3.2 and shall be entitled to take and to rely on advice of counsel
concerning all matters pertaining to such powers and duties. The Collateral
Agent shall not be responsible for the negligence or misconduct of any agents,
attorneys-in-fact, co-trustees or separate trustees selected by it with
reasonable care. Subject to Section 3.2, the Collateral Agent may utilize the
services of such Persons as the Collateral Agent in its sole discretion may
determine, and all reasonable fees and expenses of such Persons shall be borne
by the Borrower.

Section 4.2 Exculpatory Provisions. No Agent-Related Person shall be (a) liable
for any action reasonably believed by it to be lawfully taken or omitted to be
taken by it under or in connection with this Agreement or any Security Document
(except for its own gross negligence or willful misconduct) or (b) responsible
in any manner to any of the Creditors for any recitals, statements,
representations or warranties made by the Borrower, any Guarantor, any other
Debtor or any Creditor or any officer of any thereof contained in any Security
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by, the Collateral Agent under or in connection
with this Agreement, any Security Document or any other document in any way
connected therewith, or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of the Security Documents or any Lien under the
Security Documents or the perfection or priority of any such Lien or for any
failure of the Borrower, any Guarantor or any other Debtor to perform its
obligations thereunder. No Agent-Related Person shall be under any obligation to
the Creditors to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, the Security Documents.

Section 4.3 Reliance by Collateral Agent. The Collateral Agent shall be entitled
to rely, and shall be fully protected in relying, upon any writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, telecopy,
telex or teletype message, statement, order or other document or conversation
reasonably believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including, without limitation, counsel to the Borrower),
independent accountants and other experts selected by the Collateral Agent. The
Collateral Agent shall be fully justified in failing or refusing to take action
under the Security Documents unless it shall first receive such advice or
concurrence of the Majority Creditors, or to the extent permitted under
Section 5.3, the Required Creditors as is contemplated by Section 5 hereof and
it shall first be indemnified to its reasonable satisfaction by the Creditors
against any and all liability and expense which may be incurred by it by reason
of taking, continuing to take or refraining from taking any such action. The
Collateral Agent shall in all cases be fully protected in acting, or in
refraining from acting, under the Security Documents in accordance with the
provisions of Section 5.5 hereof and in accordance with written instructions of
the Majority Creditors or, to the extent permitted under Section 5.3, the
Required Creditors pursuant to Section 5.3 hereof, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Creditors and all future holders of the Senior Secured Obligations.

Section 4.4 Knowledge or Notice of Event of Default, Bankruptcy Event of Default
or Acceleration. The Collateral Agent shall not be deemed to have knowledge or
notice of the occurrence of any Event of Default, Bankruptcy Event of Default or
the acceleration of any of the Senior Secured Obligations unless the Collateral
Agent has received written notice thereof from a Creditor, the Borrower or a
Guarantor.

 

16



--------------------------------------------------------------------------------

Section 4.5 Non-Reliance on Collateral Agent and Other Creditors. Each Creditor
expressly acknowledges that except as expressly set forth in this Agreement,
neither the Collateral Agent nor any of the Collateral Agent’s officers,
directors, employees, agents, attorneys-in-fact, co-trustees, separate trustees
or Affiliates has made any representations or warranties to it and that no act
by the Collateral Agent hereinafter taken, including any review of the affairs
of the Borrower, any Guarantor or any other Debtor, shall be deemed to
constitute any representation or warranty by the Collateral Agent to any
Creditor. Each Creditor represents that it has, independently and without
reliance upon the Collateral Agent or any other Creditor, and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, operations, property, financial and
other condition and creditworthiness of the Loan Parties. Each Creditor also
represents that it will, independently and without reliance upon the Collateral
Agent or any other Creditor, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under the Security
Documents and this Agreement and to make such investigation as it deems
necessary to inform itself as to the business, operations, property, financial
and other condition and creditworthiness of the Loan Parties. Except for
notices, reports and other documents expressly required to be furnished to the
Creditors by the Collateral Agent hereunder or under any Security Document, the
Collateral Agent shall not have any duty or responsibility to provide the
Creditors with any credit or other information concerning the business,
operations, property, financial and other condition or creditworthiness of the
Loan Parties which may come into the possession of the Collateral Agent or any
of its officers, directors, employees, agents, attorneys-in-fact co-trustees,
separate trustees or Affiliates.

Section 4.6 INDEMNIFICATION. EACH CREDITOR SHALL SEVERALLY INDEMNIFY EACH
AGENT-RELATED PERSON (TO THE EXTENT NOT REIMBURSED BY THE BORROWER AND WITHOUT
LIMITING THE OBLIGATION OF ANY LOAN PARTY TO DO SO), RATABLY ACCORDING TO ITS
RESPECTIVE SHARE, IF ANY, AS OF THE DATE ON WHICH SUCH ALLEGED ACTIONS OR
OMISSIONS AS DESCRIBED BELOW IN THIS SECTION 4.6 OCCUR OR ARE ALLEGED TO HAVE
OCCURRED, OF THE SUM OF (A) THE LENDER EXPOSURE AND (B) THE AGGREGATE PRINCIPAL
AMOUNT OF INDEBTEDNESS EVIDENCED BY THE SENIOR NOTES, FROM AND AGAINST ANY AND
ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS,
SUITS, COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND WHATSOEVER WHICH MAY AT ANY
TIME (INCLUDING, WITHOUT LIMITATION, AT ANY TIME FOLLOWING AN EVENT OF DEFAULT
OR THE PAYMENT OF THE SENIOR SECURED OBLIGATIONS) BE IMPOSED ON, INCURRED BY OR
ASSERTED AGAINST ANY AGENT-RELATED PERSON ARISING OUT OF ACTIONS OR OMISSIONS OF
ANY AGENT-RELATED PERSON SPECIFICALLY REQUIRED OR PERMITTED BY THIS AGREEMENT OR
BY THE EXERCISE OF REMEDIES PURSUANT TO WRITTEN INSTRUCTIONS OF THE MAJORITY
CREDITORS OR, TO THE EXTENT PERMITTED UNDER SECTION 5.3 HEREOF, THE REQUIRED
CREDITORS PURSUANT TO SECTION 5.3 HEREOF (INCLUDING WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART,

 

17



--------------------------------------------------------------------------------

OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF ANY AGENT-RELATED
PERSON); PROVIDED THAT NO CREDITOR SHALL BE LIABLE FOR THE PAYMENT OF ANY
PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS RESULTING SOLELY FROM ANY
AGENT-RELATED PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. THE AGREEMENTS IN
THIS SECTION 4.6 SHALL SURVIVE THE PAYMENT OF THE SENIOR SECURED OBLIGATIONS.

Section 4.7 Collateral Agent in Its Individual Capacity. PNC Bank, National
Association and its Affiliates may make loans to, accept deposits from and
generally engage in any kind of business with the Loan Parties and their
Affiliates as though such Person was not the Collateral Agent hereunder. With
respect to any obligations owed to it under the Bank Credit Agreements, PNC
Bank, National Association shall have the same rights and powers under this
Agreement as any Creditor and may exercise the same as though it were not the
Collateral Agent, and the terms “Creditor” and “Creditors” shall include PNC
Bank, National Association in its individual capacity and in its capacity as
Administrative Agent and as Mexican Facility Agent.

Section 4.8 Successor Collateral Agent.

(a) The Collateral Agent may resign at any time upon 60 days’ written notice to
the Creditors and the Borrower, and may be removed, with or without cause, by
the Majority Creditors, by written notice to the Borrower, the Collateral Agent
and the Creditors. After any resignation or removal hereunder of the Collateral
Agent, the provisions of this Section 4 shall continue to inure to its benefit
as to any actions taken or omitted to be taken by it in its capacity as the
Collateral Agent hereunder while it was the Collateral Agent under this
Agreement.

(b) Upon receiving written notice of any such resignation or removal, a
successor Collateral Agent shall be appointed by the Majority Creditors;
provided, however, that such successor Collateral Agent shall be (1) a bank or
trust company having a combined capital and surplus of at least $1,000,000,000,
subject to supervision or examination by a Federal or state lending authority
and (2) authorized under the laws of the jurisdiction of its incorporation or
organization to assume the functions of the Collateral Agent, and provided that
such successor shall not be a Defaulting Lender or a Disqualified Person (each
as defined in the Domestic Credit Agreement). If a successor Collateral Agent
shall not have been appointed pursuant to this Section 4.8(b) within such 60 day
period after the Collateral Agent’s resignation or upon removal of the
Collateral Agent, then any Creditor or the Collateral Agent (unless the
Collateral Agent is being removed) may petition a court of competent
jurisdiction for the appointment of a successor Collateral Agent. Such court
shall, after such notice as it may deem proper, appoint a successor Collateral
Agent meeting the qualifications specified in this Section 4.8(b). The Creditors
hereby consent to such petition and appointment so long as such criteria are
met. If a successor Collateral Agent shall not have been appointed by the
Majority Creditors pursuant to this Section 4.8(b) within 60 days after the
Collateral Agent’s resignation or upon removal of the Collateral Agent, then the
Collateral Agent may designate a successor Collateral Agent which meets the
requirements set forth above, and the resignation or removal shall nonetheless
become effective. Such successor Collateral Agent shall serve until a successor
Collateral Agent has

 

18



--------------------------------------------------------------------------------

been appointed by the Majority Creditors or a court of competent jurisdiction
and has accepted such appointment. The appointment of a successor Collateral
Agent pursuant to this Section 4.8(b) shall become effective upon the acceptance
of the appointment as Collateral Agent hereunder by a successor Collateral
Agent. Upon such effective appointment, the successor Collateral Agent shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Collateral Agent.

(c) The resignation or removal of a Collateral Agent shall take effect on the
date when a successor Collateral Agent shall have been appointed pursuant to
Section 4.8(b) hereof and shall have accepted such appointment.

(d) Upon the effective appointment of a successor Collateral Agent, the
successor Collateral Agent shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Collateral Agent and the
predecessor Collateral Agent hereby appoints the successor Collateral Agent the
attorney-in-fact of such predecessor Collateral Agent to accomplish the purposes
hereof, which appointment is coupled with an interest. Such appointment and
designation shall be full evidence of the right and authority to act as
Collateral Agent hereunder and all Collateral, power, trusts, duties, documents,
rights and authority of the previous Collateral Agent shall rest in the
successor, without any further deed or conveyance. The predecessor Collateral
Agent shall, nevertheless, on the written request of the Majority Creditors or
successor Collateral Agent, execute and deliver any other such instrument
transferring to such successor Collateral Agent all the Collateral, properties,
rights, power, trust, duties, authority and title of such predecessor. The Loan
Parties, to the extent requested by the Majority Creditors or the Collateral
Agent shall procure any and all documents, conveyances or instruments and
execute same, to the extent required, in order to reflect the transfer to the
successor Collateral Agent.

Section 4.9 Determination of Amounts of Senior Secured Obligations. Whenever the
Collateral Agent is required to determine the existence or amount of any of the
Senior Secured Obligations or any portion thereof, it shall be entitled, absent
manifest error, to make such determination on the basis of one or more
certificates of the Creditor holding such Senior Secured Obligations (or of an
authorized agent of the same); provided, however, that if, notwithstanding the
written request of the Collateral Agent, any Creditor shall fail or refuse
within ten (10) Business Days of such written request to certify as to the
existence or amount of any Senior Secured Obligations or any portion thereof
owed to it, the Collateral Agent shall be entitled to determine such existence
or amount by such method as the Collateral Agent may, in its sole discretion
exercised in good faith, determine, including by reliance upon a certificate of
the Borrower; provided, further, that, promptly following determination of any
such amount, the Collateral Agent shall notify such Creditor, in writing, of
such determination and thereafter shall correct any error that such Creditor
brings to the attention of the Collateral Agent. The Collateral Agent may rely
conclusively, and shall be fully protected in so relying, on any determination
made by it in accordance with the provisions of the preceding sentence (or as
otherwise directed by a court of competent jurisdiction) and shall have no
liability to the Borrower, any Subsidiary, any Creditor or any other person as a
result of any action taken by the Collateral Agent based upon such determination
prior to receipt of notice of any error in such determination.

 

19



--------------------------------------------------------------------------------

SECTION 5. Actions by the Collateral Agent.

Section 5.1 Duties and Obligations. The duties and obligations of the Collateral
Agent are only those expressly set forth in this Agreement and in the Security
Documents.

Section 5.2 Notification of Event of Default or Acceleration. If the Collateral
Agent has been notified in writing as provided in Section 4.4 that an Event of
Default has occurred or that any of the Senior Secured Obligations have been
accelerated, the Collateral Agent shall notify the Creditors and may notify the
Borrower of such determination. Any Creditor that has actual knowledge of an
Event of Default or that any of the Senior Secured Obligations have been
accelerated, or facts which indicate that an Event of Default has occurred or
that any of the Senior Secured Obligations have been accelerated, shall deliver
to the Collateral Agent a written statement to such effect. Failure to do so,
however, does not constitute a waiver of any such Event of Default by any
Creditor or create a cause of action against such Creditor. Upon receipt of a
notice described herein or in Section 4.4 from a Creditor of the occurrence of
an Event of Default or that any of the Senior Secured Obligations have been
accelerated, the Collateral Agent shall promptly (and in any event no later than
ten (10) Business Days after receipt of such notice in the manner provided in
Section 7.9 hereof) issue its “Notice of Default” to all Creditors. The Notice
of Default may contain a recommendation of actions by the Creditors and/or
request instructions from the Creditors as to specific matters and shall specify
the date on which responses are due in order to be timely within Section 5.4
hereof.

Section 5.3 Actions of Collateral Agent; Exercise of Remedies. Upon the
occurrence of an Event of Default, then (a) upon the request of the Majority
Creditors, or (b) upon the request of the Required Creditors so long as each
Creditor has received notice of the taking of such action at least five
(5) Business Days prior to the time such action is taken, the Collateral Agent
shall promptly initiate and prosecute proceedings to foreclose or otherwise
realize upon the Collateral, the proceeds of which shall be distributed as
provided herein. Except as described in the preceding sentence and for actions
taken pursuant to Section 5.8, the Collateral Agent shall take only such actions
and exercise only such remedies under the Security Documents as are approved in
a written notice delivered to the Collateral Agent and signed by the Majority
Creditors. The Creditors shall use commercially reasonable efforts to provide
instructions to the Collateral Agent in a prompt manner.

Section 5.4 [Intentionally Omitted].

Section 5.5 Protective Advances. If the Collateral Agent has asked the Creditors
for instruction to make a payment with regard to an Event of Default which the
Collateral Agent, in good faith, believes to be required to maintain and protect
the Collateral and if the Majority Creditors have not yet responded to such
request before the time the Collateral Agent reasonably believes such payment
should be made, the Collateral Agent shall be authorized to make such payment,
but shall not be required to make such payment and shall in no event have any
liability for failure to make such payment.

Section 5.6 Changes to Security Documents. Any term of the Security Documents
may be amended, and the performance or observance by the parties to a Security
Document of any term of such Security Document may be waived (either generally
or in a particular instance

 

20



--------------------------------------------------------------------------------

and either retroactively or prospectively) by the Collateral Agent only upon the
written consent of the Majority Creditors; provided that no amendment to the
Security Documents which changes the obligations being secured thereby, releases
all or substantially all of the Collateral, changes any payment (whether by
altering the amount, priority, timing or other thereof) to any Creditor shall be
effective without the written consent of the Majority Creditors, and that no
such amendment which materially and adversely affects the rights of any Creditor
relative to the rights of the other Creditors may be made without the written
consent of all of the Creditors.

Notwithstanding the foregoing, the Collateral Agent may, without the consent of
the Majority Creditors, amend the Security Documents (a) to add property
hereafter acquired by the Borrower, any Guarantor or any other Debtor intended
to be subjected to the Security Documents or to correct or amplify the
description of any property subject to the Security Documents and (b) to cure
any ambiguity or cure, correct or supplement any defective provisions of the
Security Documents (so long as the same shall in no respect be adverse to the
interest of any Creditor).

Section 5.7 Release of Collateral. The Collateral Agent may, without the
approval of the Majority Creditors as required by Section 5.6 hereof, release
any Collateral under the Security Documents which is expressly permitted to be
sold or disposed of by the Borrower and its Affiliates, including, without
limitation, the Guarantors, pursuant to all Senior Secured Documents and execute
and deliver such releases as may be necessary to terminate of record the
Collateral Agent’s security interest in such Collateral. In determining whether
any such release is permitted, the Collateral Agent in its discretion shall rely
upon instructions from the Required Lenders in respect of the Bank Loan
Documents and the Required Holders in respect of the Note Agreement.

Section 5.8 Other Actions. The Collateral Agent shall have the right to take
such actions, or omit to take such actions, hereunder and under the Security
Documents not inconsistent with the written instructions of the Majority
Creditors or the Required Creditors delivered pursuant to Section 5.3 hereof or
the terms of this Agreement as the Collateral Agent deems necessary or
appropriate to perfect or continue the perfection of the Liens on the
Collateral, or protect the Collateral, for the benefit of the Creditors. Except
as otherwise provided by applicable law, the Collateral Agent shall have no duty
as to the collection or protection of the Collateral or any income thereon, nor
as to the preservation of rights against prior parties, nor as to the
preservation of rights pertaining to the Collateral beyond the safe custody of
any Collateral in the Collateral Agent’s actual possession.

Section 5.9 Cooperation. To the extent that the exercise of the rights, powers
and remedies of the Collateral Agent in accordance with this Agreement requires
that any action be taken by any Creditor, such Creditor shall take such action
and otherwise reasonably cooperate with the Collateral Agent (at the sole cost
of the Loan Parties) to ensure that the rights, powers and remedies of all
Creditors are exercised in full.

Section 5.10 Distribution of Proceeds. All amounts owing with respect to the
Senior Secured Obligations shall be secured pro rata by the Collateral without
distinction as to whether some Senior Secured Obligations are then due and
payable and other Senior Secured Obligations are not then due and payable. Upon
the occurrence of and following a Liquidity Event with

 

21



--------------------------------------------------------------------------------

respect to any amounts received by the Collateral Agent from any Creditor under
Section 5.11 hereof, or upon any realization upon the Collateral and/or the
receipt of any payments under any Security Document, enforcement of any Guaranty
Agreement or exercise of any right of setoff or recoupment by any Creditor, the
Creditors agree that the proceeds thereof shall be applied as follows:
(a) first, to the amounts owing to the Collateral Agent (solely in its capacity
as such) by the Loan Parties or the Creditors pursuant to this Agreement or the
Security Documents, including, without limitation, payment of expenses incurred
by the Collateral Agent with respect to maintenance and protection of the
Collateral and of expenses incurred with respect to the sale of or realization
upon any of the Collateral or the perfection, enforcement or protection of the
rights of the Creditors (including reasonable attorneys’ fees and expenses of
every kind); (b) second, to the payment of all unreimbursed amounts paid by the
Creditors to each Agent-Related Person pursuant to Section 4.6 hereof, pro rata
in proportion to the respective unreimbursed amounts thereof paid by each such
Creditor; (c) third, equally and ratably to the payment of all amounts of
accrued interest outstanding which constitute the Senior Secured Obligations
according to the aggregate amounts of such interest then owing to each Creditor;
(d) fourth, equally and ratably to all other amounts then due to the Creditors
under the Bank Credit Agreements and the Note Agreement, including without
limitation, principal, L/C Exposure outstanding with respect to the Senior
Secured Obligations, Other Lender Provided Financial Service Product
Obligations, Lender Provided Interest Rate Hedge Obligations, Lender Provided
Foreign Currency Hedge Obligations, breakage costs, Make-Whole Amounts, letter
of credit fees, commitment fees and fees and expenses not theretofore paid above
according to the aggregate amounts of the foregoing then owing to each Creditor;
provided that such equal and ratable distribution shall be undertaken in a
manner which does not apply Collateral of any Guarantor to “Excluded Hedge
Liabilities” (as defined in the Domestic Credit Agreement) or “Excluded Swap
Obligations” (as defined in the Mexican Credit Agreement); and (e) fifth, the
balance, if any, shall be returned to the Borrower, the applicable Guarantor, or
such other Persons as are entitled thereto.

Any payment required to be made by the Collateral Agent pursuant to this
Section 5.10 with respect to the outstanding amount of any undrawn Letters of
Credit shall be held by the Collateral Agent on deposit in an account (the
“Letters of Credit Collateral Account”) to be held as collateral for the Senior
Secured Obligations and disposed of as provided herein. On each date on which a
payment is made to a beneficiary pursuant to a draw on a Letter of Credit, the
Collateral Agent shall distribute from the Letters of Credit Collateral Account
for application to the payment of the reimbursement obligation due to the
Lenders with respect to such draw an amount equal to the product of (1) the
amount then on deposit in the Letters of Credit Collateral Account, and (2) a
fraction, the numerator of which is the amount of such draw and the denominator
of which is the outstanding amount of all undrawn Letters of Credit immediately
prior to such draw. On each date on which a reduction in the outstanding amount
of undrawn Letters of Credit occurs other than on account of a payment made to a
beneficiary pursuant to a draw on a Letter of Credit, then the Collateral Agent
shall distribute from the Letters of Credit Collateral Account an amount equal
to the product of (1) the amount then on deposit in the Letters of Credit
Collateral Account, and (2) a fraction, the numerator of which is the amount of
such reduction in the outstanding amount of undrawn Letters of Credit and the
denominator of which is the outstanding amount of all undrawn Letters of Credit
immediately prior to such reduction, which amount shall be distributed as
provided in the first paragraph of this Section 5.10. At such time as the
outstanding amount of all undrawn Letters of Credit is reduced

 

22



--------------------------------------------------------------------------------

to zero, any amount remaining in the Letters of Credit Collateral Account, after
the distribution therefrom as provided above, shall be distributed as provided
in the first paragraph of this Section 5.10.

Section 5.11 Senior Preferential Payments and Special Collateral Account.

(a) The Collateral Agent shall give each Creditor a written notice (a “Notice of
Special Default”) promptly, but no later than, ten (10) Business Days after
being notified in writing by a Creditor that a Liquidity Event has occurred.

(b) Each Creditor agrees that upon the occurrence of a Liquidity Event it shall
(1) promptly notify the Collateral Agent of the receipt of any Senior
Preferential Payments, (2) hold such amounts in trust for the Creditors and act
as agent of the Creditors during the time any such amounts are held by it and
(3) deliver to the Collateral Agent such amounts for deposit into the Special
Collateral Account.

(c) If (i) a Liquidity Event shall have occurred and shall be continuing, or
(ii) the Majority Creditors or, pursuant to Section 5.3, the Required Creditors
have instructed the Collateral Agent to foreclose on the Collateral, seek the
appointment of a receiver, commence litigation against any Borrower or any
Guarantor, liquidate or seize the Collateral, or exercise other remedies of
similar character, then all funds, together with interest earned thereon, held
in the Special Collateral Account and all subsequent Senior Preferential
Payments shall be applied promptly in accordance with the provisions of
Section 5.10 above.

Section 5.12 Authorized Investments. Any and all funds held by the Collateral
Agent in its capacity as Collateral Agent, whether pursuant to any provision of
any of the Security Documents or otherwise, may to the extent feasible within a
reasonable time be invested by the Collateral Agent in Cash Equivalent
Investments. Any interest earned on such funds shall be disbursed to the
Creditors in accordance with Section 5.10 or Section 5.11, as applicable. The
Collateral Agent may hold any such funds in a common interest bearing account.
To the extent that the interest rate payable with respect to any such account
varies over time, the Collateral Agent may use an average interest rate in
making the interest allocations among the respective Creditors. The Collateral
Agent shall have no duty to place funds held pursuant to this Section 5.12 in
investments which provide a maximum return; provided, however, that the
Collateral Agent may to the extent feasible invest funds in Cash Equivalent
Investments with reasonable promptness. In the absence of gross negligence or
willful misconduct, the Collateral Agent shall not be responsible for any loss
of any funds invested in accordance with this Section 5.12.

Section 5.13 Restoration of Obligations. For the purposes of determining the
amount of outstanding Senior Secured Obligations, if any Creditor is required to
deposit any Senior Preferential Payment in the Special Collateral Account, then
the obligations intended to be satisfied by such Senior Preferential Payment
shall be revived, as of the date of the deposit of such amount with the
Collateral Agent, in the amount of such Senior Preferential Payment and such
obligation shall continue in full force and effect (and bear interest from such
deposit date at the rate provided in the underlying document) as if such
Creditor had not received such payment. All such revived obligations shall be
included as Senior Secured Obligations for purposes of

 

23



--------------------------------------------------------------------------------

allocating any payments under Section 5.10 and for applying the definition of
Required Lenders, Required Holders, Required Creditors and Majority Creditors.
If any such revived obligation shall not be allowed as a claim under the
Bankruptcy Code due to the fact that the Senior Preferential Payment has in fact
been made by the Borrower, the Creditors shall make such other equitable
arrangements for the purchase and sale of participations in the Senior Secured
Obligations and shall execute and deliver such agreements as are necessary to
evidence such arrangements, in each case in order to effectuate the intent of
this Section 5.13.

Section 5.14 Bankruptcy Preferences. If any payment on account of a Senior
Secured Obligation to a Creditor is subsequently invalidated, declared to be
fraudulent or preferential or set aside and is required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, state or federal
law, common law or equitable cause, and such Creditor has previously made a
deposit in respect of such payment into the Special Collateral Account pursuant
to Section 5.11, then the Collateral Agent shall distribute to such Creditor
proceeds from the Special Collateral Account in an amount equal to such deposit
or so much thereof as is affected by such events together with any interest
earned thereon (which amount of interest shall not exceed the amount of
interest, if any, such Creditor is then required to repay) and if, due to
previous disbursements to the Creditors pursuant to Section 5.11(c), the
proceeds in the Special Collateral Account are insufficient for such purpose,
then each other Creditor shall pay to such Creditor upon demand an amount equal
to a ratable portion of such disbursements of the deposit and interest thereon
which was distributed to each such Creditor according to the aggregate amounts
so distributed to each such Creditor.

SECTION 6. Bankruptcy Proceedings.

The following provisions shall apply during any Bankruptcy Proceeding of the
Borrower or any Guarantor:

(a) The Collateral Agent shall represent all Creditors in connection with all
matters directly relating solely to the Collateral, including, without
limitation, use, sale or lease of Collateral, use of cash collateral, relief
from the automatic stay and adequate protection. The Collateral Agent shall act
solely on the instructions of the Majority Creditors; provided that no such vote
by the Majority Creditors shall treat the Lenders and the Noteholders
differently with respect to rights in the Collateral.

(b) Each Creditor shall be free to act independently on any issue not directly
relating solely to the Collateral.

(c) Any proceeds of the Collateral received by any Creditor as a result of, or
during, any Bankruptcy Proceeding will be delivered promptly to the Collateral
Agent for distribution in accordance with Section 5.10.

Nothing herein shall be interpreted to preclude any Creditor from filing a proof
of claim with respect to its Senior Secured Obligations or from casting its
vote, or abstaining from voting, for or against confirmation of a plan of
reorganization in its sole discretion. Notwithstanding anything in this
Agreement to the contrary, if the Majority Creditors have not agreed upon the
directions to be given to the Collateral Agent in connection with a particular
issue in a

 

24



--------------------------------------------------------------------------------

Bankruptcy Proceeding, each Creditor (if such Creditor has reasonably determined
that the Majority Creditors have not agreed upon the directions to be given to
the Collateral Agent in connection with a particular issue, and the Collateral
Agent shall have no duty to determine if the Majority Creditors have not agreed
on a particular issue) shall have the independent right to initiate an action or
actions in such Bankruptcy Proceeding in its individual capacity and to appear
and be heard on such issue before the bankruptcy or other applicable court in
such Bankruptcy Proceeding with respect to such disputed issue, and such
disputed issue may include, without limitation, issues with respect to any
question concerning relief from the automatic stay, the post-petition usage of
Collateral and post-petition financing arrangements.

SECTION 7. Miscellaneous.

Section 7.1 Creditors; Other Collateral. The Creditors agree that all of the
provisions of this Agreement shall apply to any and all assets and rights of the
Loan Parties in which the Collateral Agent or any Creditor at any time acquires
a security interest or Lien pursuant to the Security Documents, the Bank Loan
Documents or the Senior Note Documents as security for the Senior Secured
Obligations, notwithstanding any provision to the contrary in any document
purporting to grant or perfect any Lien in favor of the Creditors or any of them
or the Collateral Agent for the benefit of the Creditors as security for the
Senior Secured Obligations. The execution and delivery of this Agreement shall
not constitute an amendment, waiver, novation or other modification of any other
credit document related to the Senior Secured Obligations.

Section 7.2 Marshalling. The Collateral Agent shall not be required to marshal
any present or future security for (including, without limitation, the
Collateral), or guaranties of (including, without limitation, the Guaranty
Agreements), the Senior Secured Obligations or any of them, or to resort to such
security or guaranties in any particular order; and all of each of such Person’s
rights in respect of such security and guaranties shall be cumulative and in
addition to all other rights, however existing or arising. To the extent that
they lawfully may, the Creditors hereby agree that they will not invoke any law
relating to the marshalling of collateral which might cause delay in or impede
the enforcement of the Creditors’ rights under the Security Documents or under
any other instrument evidencing any of the Senior Secured Obligations or under
which any of the Senior Secured Obligations is outstanding or by which any of
the Senior Secured Obligations is secured or guaranteed.

Section 7.3 Consents, Amendments, Waivers. All amendments, waivers or consents
of any provision of this Agreement shall be effective only if the same shall be
in writing and signed by the Collateral Agent, the Administrative Agent (on
behalf of the Domestic Facility Lenders), the Mexican Facility Agent (on behalf
of the Mexican Facility Lenders) and the Required Holders.

Section 7.4 Governing Law: Jurisdiction, etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF OHIO APPLICABLE TO AGREEMENTS MADE AND
TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE COLLATERAL AGENT
AND EACH CREDITOR SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

25



--------------------------------------------------------------------------------

(b) SUBMISSION TO JURISDICTION. THE COLLATERAL AGENT AND EACH CREDITOR, FOR
ITSELF AND ITS PROPERTY, SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS
OF THE STATE OF OHIO SITTING IN FRANKLIN COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF OHIO, AND ANY APPELLATE COURT FROM
ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH OHIO STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

(c) WAIVER OF VENUE. THE COLLATERAL AGENT AND EACH CREDITOR IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 7.9. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

Section 7.5 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

26



--------------------------------------------------------------------------------

Section 7.6 Parties in Interest.

(a) All terms of this Agreement shall be binding upon and inure to the benefit
of and be enforceable by the respective successors and assigns of the parties
hereto, including, without limitation, any future holder of the Senior Secured
Obligations; provided that no Creditor may assign or transfer its rights
hereunder or under the Security Documents or Guaranty Agreements without such
assignees or transferees (to the extent not already Creditors) agreeing, by
executing an instrument in form and substance reasonably acceptable to the
Collateral Agent, to be bound by the terms of this Agreement as though named
herein. Prior to or substantially currently with the issuance of any new Senior
Notes after June 22, 2017, in accordance with Section 2.7, each new Noteholder
shall execute and deliver to the Collateral Agent a Joinder Agreement in
substantially the form attached hereto as Exhibit A pursuant to which such new
Noteholder becomes a party to this agreement and agrees to be bound by the terms
and conditions hereof with respect to such new Senior Notes and the related
Senior Secured Obligations.

(b) In the event that the Borrower or any Affiliate of the Borrower shall at any
time become a Creditor as a result of the purchase or other acquisition of any
Senior Secured Obligations, the Borrower or any such Affiliates shall have no
right whatsoever: (i) to consent to any amendment, modification, waiver, consent
or other such action with respect to any of the terms of this Agreement and
shall not be included in the determination of Required Lenders, Required Holders
or Majority Creditors, as the case may be, (ii) to require the Collateral Agent
to undertake any action (or refrain from taking any action) with respect to this
Agreement, (iii) to attend (or receive any notice of) any meeting, conference
call or correspondence with the Collateral Agent or any other Creditors or to
receive any information (including, without limitation, any notices delivered to
or by the Creditors hereunder), or (iv) to make or bring any claim, in its
capacity as a Creditor, against the Collateral Agent, the Administrative Agent,
the Mexican Facility Agent or any Creditor with respect to the duties and
obligations of such Persons hereunder or under the Bank Loan Documents, the
Senior Note Documents, or the Security Documents.

(c) The Collateral Agent has no duty to acknowledge, and shall be deemed to not
have any knowledge of, any notice from or for the benefit of any Creditor or
Person claiming to be a Creditor, or to provide any notice or other
communication to any Creditor, unless such Creditor or Person claiming to be a
Creditor has complied with Section 7.6(a).

Section 7.7 Counterparts. This Agreement and any amendment hereof may be
executed in several counterparts and by each party on a separate counterpart,
each of which when so executed and delivered shall be an original (including
electronic copies thereof), but all of which together shall constitute one
instrument. In proving this Agreement it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought.

 

27



--------------------------------------------------------------------------------

Section 7.8 Termination. Upon indefeasible payment in full of any Creditor’s
Senior Secured Obligation (other than contingent indemnification obligations) in
accordance with its terms (other than as a result of payments constituting
Senior Preferential Payments) and in the case of any Lender, the termination of
such Lender’s Commitment and the cancellation or expiration of all Letters of
Credit (other than Letters of Credit as to which other arrangements with respect
thereto satisfactory to the Administrative Agent or Mexican Facility Agent, as
the case may be, and the applicable Issuing Lender (as defined in the applicable
Bank Credit Agreement) shall have been made), this Agreement shall terminate as
to such Creditor except for those provisions hereof that by their express terms
shall survive the termination of this Agreement. Upon payment in full of all
Senior Secured Obligations (other than contingent indemnification obligations)
in accordance with their respective terms and the termination of the Commitment
and expiration or cancellation of all Letters of Credit (other than Letters of
Credit as to which other arrangements with respect thereto satisfactory to the
Administrative Agent or Mexican Facility Agent, as the case may be, and the
applicable Issuing Lender (as defined in the applicable Bank Credit Agreement)
shall have been made), this Agreement shall terminate except for those
provisions hereof that by their express terms shall survive the termination of
this Agreement.

Section 7.9 Notices. Except as otherwise expressly provided herein, all notices,
consents and waivers and other communications made or required to be given
pursuant to this Agreement shall be in writing and shall be delivered by hand,
mailed by registered or certified mail or prepaid overnight air courier, or by
facsimile communications, addressed as follows:

 

If to the Collateral Agent, at:    PNC Bank, National Association    155 East
Broad Street    Columbus, OH 43215    Attention: George M. Gevas    Telephone:
614-463-7346    Telecopy: 614-463-6770 with a copy to:    PNC Bank, National
Association    Mail Stop: P7 PFSC-04-I    500 First Avenue    Pittsburgh, PA
15219    Phone: 412-762-6442    Facsimile: 412-762-8672    Attn.: Agency
Services If to any Creditor, at:    Such address as set forth on Exhibit B
hereto

or at such other address for notice as the Collateral Agent or such Creditor
shall last have furnished in writing to the Person giving the notice, provided
that a notice by overnight air courier shall only be effective if delivered at a
street address designated for such purpose and a notice by facsimile
communication shall only be effective if made by confirmed transmission at a
telephone number designated for such purpose.

 

28



--------------------------------------------------------------------------------

Section 7.10 Amendment and Restatement. This Agreement amends and restates in
its entirety the Amended and Restated Intercreditor and Collateral Agency
Agreement dated as of June 12, 2013 (the “Prior Intercreditor Agreement”) among,
inter alia, the Collateral Agent, the Administrative Agent, the Mexican Facility
Agent, the Noteholders, the Borrower, the Mexican Borrower and the other parties
thereto. The parties hereto acknowledge and agree that the amendment and
restatement of this Agreement and the Security Documents is not intended to
constitute, nor does it constitute, a novation, interruption, suspension of
continuity, satisfaction, discharge or termination of the obligations, loans,
liabilities, or indebtedness of the Borrower, the Mexican Borrower or any Bank
Guarantor or any Note Guarantor. By their execution and delivery of this
Agreement, the Noteholders hereby consent and agree to the changes effected in
the Security Documents from the collateral documents addressed in the Prior
Intercreditor Agreement.

[SIGNATURES COMMENCE ON NEXT PAGE]

 

29



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED

INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT]

 

IN WITNESS WHEREOF, the parties hereto have caused these presents to be duly
executed as an instrument under seal by their authorized representatives as of
the date first written above.

 

PNC BANK, NATIONAL ASSOCIATION, as Collateral Agent

By:  

/s/ George M. Gevas

Name:   George M. Gevas Title:   Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED

INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT]

 

PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent on behalf of the
Domestic Facility Lenders

By:  

/s/ George M. Gevas

Name:   George M. Gevas Title:   Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED

INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT]

 

PNC BANK, NATIONAL ASSOCIATION, as Mexican Facility Agent on behalf of the
Mexican Facility Lenders

By:  

/s/ George M. Gevas

Name:   George M. Gevas Title:   Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED

INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT]

 

PGIM, INC. By:  

/s/ Joshua Shipley

  Vice President

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

By:  

/s/ Joshua Shipley

  Vice President

PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY

By:       PGIM, Inc.,       as investment manager By:  

/s/ Joshua Shipley

  Vice President PRUCO LIFE INSURANCE COMPANY By:  

/s/ Joshua Shipley

  Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED

INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT]

 

The undersigned hereby acknowledge (a) the terms of the foregoing Agreement and
agree to abide by any of the terms applicable to it, (b) that the foregoing
Agreement is for the sole benefit of the Creditors and that it has no rights or
benefits under such Agreement, (c) that the foregoing Agreement is for the
purpose of defining the rights, duties authority and responsibilities of the
Collateral Agent and the relationship among the Creditors regarding their pari
passu interest in the Collateral and that nothing therein shall impair, as
between the Borrower or any Guarantor and any Creditor, the obligations of such
Borrower or such Guarantor under the Bank Loan Documents or the Senior Note
Documents and (d) that the provisions of the foregoing Agreement may be waived,
amended or modified without its consent.

 

ADVANCED DRAINAGE SYSTEMS, INC.

By:  

/s/ Joseph A. Chlapaty

Name:   Joseph A. Chlapaty Title:   President and Chief Executive Officer

ADS MEXICANA S.A. de C.V.

By:  

/s/ Ewout Leeuwenburg

Name:   Ewout Leeuwenburg Title:   Attorney-In-Fact



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED

INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT]

 

HANCOR HOLDING CORPORATION

By:  

/s/ Joseph A. Chlapaty

Name:   Joseph A. Chlapaty Title:   President and Chief Executive Officer

STORMTECH LLC

By:  

/s/ Joseph A. Chlapaty

Name:   Joseph A. Chlapaty Title:   President and Chief Executive Officer

HANCOR, INC.

By:  

/s/ Joseph A. Chlapaty

Name:   Joseph A. Chlapaty Title:   President and Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF JOINDER AGREEMENT

Joinder Agreement

Reference is made to the Second Amended and Restated Intercreditor and
Collateral Agency Agreement, dated June     , 2017, by and among PNC Bank,
National Association, a national banking association, in its capacity as
collateral agent (the “Collateral Agent”), PNC Bank, National Association, a
national banking association, in its capacity as Administrative Agent (as
therein defined) on behalf of each of the Domestic Facility Lenders (as therein
defined), PNC Bank, National Association, a national banking association, in its
capacity as Mexican Facility Agent (as therein defined) on behalf of each of the
Mexican Facility Lenders (as therein defined) and each of the Noteholders (as
therein defined) (“Intercreditor Agreement”). Terms used in this Joinder
Agreement and not otherwise defined herein shall have the meanings given in the
Intercreditor Agreement.

The undersigned hereby advises the Collateral Agent that as of the date set
forth below the undersigned became a holder of new Senior Notes and, pursuant to
the provisions of Section 7.6(a) of the Intercreditor Agreement, the undersigned
hereby agrees to become a party to the Intercreditor Agreement and be bound by
the terms and conditions thereof with respect to such new Senior Notes and the
related Senior Secured Obligations.

Please be advised that for the purposes of Section 7.9 of the Intercreditor
Agreement the address for notices to the undersigned is as follows:

 

  Name:  

 

    Address:  

 

     

 

    Attention:  

 

    Facsimile:  

 

 

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed as of             ,         .

 

 

By:  

 

  Title:  

 



--------------------------------------------------------------------------------

EXHIBIT B

ADDRESSES FOR NOTICES

With respect to the Domestic Facility Lenders:

c/o PNC Bank, National Association, as Administrative Agent

155 East Broad Street

Columbus, OH 43215

Attention: George M. Gevas

Telephone:    (614) 463-7346 Telecopy:    (614) 463-6770

With a Copy To:

Agency Services, PNC Bank, National Association

Mail Stop: P7-PFSC-04-I

500 First Avenue

Pittsburgh, PA 15219

Attention:    Agency Services

With respect to the Mexican Facility Lenders:

c/o PNC Bank, National Association, as Administrative Agent

155 East Broad Street

Columbus, OH 43215

Attention: George M. Gevas

Telephone:    (614) 463-7346 Telecopy:    (614) 463-6770

With a Copy To:

Agency Services, PNC Bank, National Association

Mail Stop: P7-PFSC-04-I

500 First Avenue

Pittsburgh, PA 15219

Attention:    Agency Services

With respect to the Noteholders:

c/o Prudential Capital Group

Two Prudential Plaza

180 North Stetson, Suite 5600

Chicago, IL 60601-6716

Attention: Law Department